Order unanimously reversed, without costs, and petition dismissed. Memorandum: Respondent Dosberg appeals from an order of the Erie Special Term granting the petition to invalidate his designating petitions on the ground that the additions made to previously subscribed witness statements (including those in which respondent himself was the subscribing witness) violate section 6-132 of the Election Law as interpreted in Matter of Sheldon v Sperber (45 NY2d 788). Special Term erred. Matter of Sheldon v Sperber applies only to additions made to previously subscribed witness statements by “another in the witness’ absence” (supra, p 789), and not to additions made to one’s own statement. We find the other objections raised to be without merit. (Appeal from order of Erie Supreme Court, Ostrowski, J. — election law.) Present — Dillon, P.J., Cardamone, Callahan, Denman and Schnepp, JJ.
(Decided Aug. 26, 1981.)